Case: 17-40981      Document: 00514472937         Page: 1    Date Filed: 05/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40981                            May 15, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CELIN JAVIER MONTOYA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1883-2


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Celin Javier Montoya-Rodriguez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Montoya-Rodriguez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40981    Document: 00514472937     Page: 2   Date Filed: 05/15/2018


                                 No. 17-40981

nonfrivolous issue for appellate review. Our review also reveals clerical errors
in the district court’s written statement of reasons, which does not reflect the
guidelines range calculated by the district court or the below-guidelines nature
of the sentence imposed.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED for the limited
purpose of correcting the clerical errors in the written statement of reasons.
See FED. R. CRIM. P. 36; United States v. Cole, 569 F. App’x 195, 196 (5th Cir.
2014).




                                       2